Citation Nr: 1141370	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-36 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active service from September 1984 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), which, in pertinent part, granted service connection for irritable bowel syndrome, assigning an initial noncompensable disability rating.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal. 

By rating decision dated in February 2007, the RO assigned an increased disability rating of 30 percent for the service-connected irritable bowel syndrome (IBS).  In accordance with AB v. Brown, 6 Vet. App. 35, 38 (1993), the issue remained in appellate status.  On appellate review in November 2009, the Board remanded the matter for additional development and in November 2011, it denied the Veteran's claim of entitlement to an increased rating for IBS and remanded the issue of entitlement to a total rating based on individual unemployability (TDIU) for additional development.  The TDIU matter has been returned for appellate review.

At this time it is acknowledged that in his November 2006 substantive appeal, the Veteran requested that he be scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided while at the RO.  The requested hearing was scheduled for February 2009.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2011), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  No additional action in this regard is required.

Regrettably, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  A TDIU claim is considered to be a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2011).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  In this case, as discussed below, the Board finds that it appears as though the Veteran has not received proper notice of the scheduled VA examinations.

As noted, the present matter was previously before the Board in March 2011.  The Board remanded the matter, in part, to afford the Veteran a VA examination regarding his TDIU claim.

The claims file reveals that the Veteran was sent a letter dated in April 2011 indicating that an examination had been requested to be scheduled at the VA medical center nearest to the Veteran.  The notice informed the Veteran that his claim may be denied if he failed to appear for the examination.  An examination was scheduled for May 23, 2011, the Veteran was notified of that examination in a May 10, 2011, letter, and he failed to appear for the scheduled examination.  Another examination was scheduled for July 1, 2011, and the Veteran again failed to appear for the scheduled examination.  

It was noted in compensation and pension examination inquiries printed on July 8, 2011, and August 8, 2011, that VA databases had two addresses for the Veteran, and that the April 2011 letter and first two examination requests and were sent to only one of the Veteran's addresses of record (hereinafter first address or 5639).  A third examination was scheduled for August 3, 2011, the Veteran was notified of that examination in a July 29, 2011, letter, and he again failed to appear for the scheduled examination.  Unfortunately, that letter was again sent to the Veteran's first address.  As notification of a scheduled examination has never been sent to the Veteran's second address of record (5630), another attempt to schedule the Veteran for an examination at that address should be made.  The Board also notes that the record contains correspondence suggesting that the 5630 address is the proper address.  See VA and Veteran correspondence dated from 2006 through 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA TDIU medical examination or examinations.  The Veteran is to be notified at the address listed in the General Remarks section of the compensation and pension examination inquiries printed on July 8, 2011, and August 8, 2011 (i.e., the 5630 address), not the address listed on the first page of those documents (i.e., not the 5639 address).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655.

The examination is to be conducted by a qualified physician, to ascertain whether one or more of his service-connected disabilities (irritable bowel syndrome, degenerative disc disease of the cervical spine, right and left knee disabilities, right and left shoulder disabilities, right sacroiliac disability, right and left ankle disabilities, and bilateral pes planus) renders the Veteran unemployable.  That is, the Veteran's service-connected disability(ies) have made him incapable of obtaining and sustaining substantially gainful employment.  An assessment of the Veteran's employment history, educational background, and day-to-day functioning should be provided. 

In forming the opinion, the examiner should disregard both the age and the non-service-connected disabilities of the Veteran.  A complete rationale for any opinion expressed shall be provided. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

3.  The RO/AMC will then readjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

